Title: To George Washington from Thomas Posey, 2 March 1796
From: Posey, Thomas
To: Washington, George


          
            sir
            Spotsylvania [Va.] March 2d—1796
          
          Being inform’d of your having it in contemplation to appropriate the Virginia donation shares of the James river compy to the purpose of an endowment for the Establishment of a University somewhere above the Blue ridge in the state of Virginia; and being well assured that information relative to a situation, would be acceptable (however small a light it might throw upon

the subject) I have taken the liberty merely to suggest to you a few particulars which comes within my own knowledge—Three places I am told have been mentioned to you for your consideration as being suitable for the situation of a university Viz.—Staunton, Lexington, and Fincastle. Either of those places are well situated as to pureness of Air, & water, also as to convenience for the accomodation of supplies; but as to centrality of population there can be no doubt in favor of Lexington It is also the centre of the three places mentioned and indeed I may almost say of the state. As to its natural advantages of situation, it has scarcely an equal, and as to the improved advantages they are superior to either of the places mentiond: there being a considerable building already completed for the purposes of a Seminary, which will bare adding to with great propriety, both as to elegance and convenience; and the neighbourhood abounds with wealthy farmers, and well improved farms: that there would be little doubt of a plentifull supply of provisions. The building stands on a commanding eminence unconnected with, but in view of the town; which will afford a communication for the advantages of accommodation if necessary.
          I have understood that Charlottesville has been proposed to you; I think I may venture to say it is not to be compared to the advantages possess’d by either of the other places mentioned. I am with sentiments of great respect Your Obt H. Servt
          
            Th: Posey
          
        